DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of the preliminary amendments filed 02/26/2020 and 05/06/2020. 
Election/Restrictions
3. 	 Applicant's election of Species II and Subspecies II (f) (claims 1-3, 5-13, and 15-16) in the reply filed on 12/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/10/2021.
Priority
4.	Acknowledgement is made of the applicant’s claim for foreign priority under 35 U.S.C.
119 (a)-(d). The certified copy has been filed.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the orthogonal projections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “432” has been used to designate both a base and an axial stop (fig. 21, par. 00108). Additionally, reference character “455” has been used to designate both a boss and an angular stop (figs. 22-23, par. 00109).
The drawings are additionally objected to for the following: 
“5B” is used to designate two different figures.
“αr" is labeled as “αi” in fig. 1A.
“αr” is labeled as “αR” in fig. 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In par. 00107, the following features are not designated with a reference numeral: groove (line 6), notches (line 7), intermediate notches (line 15), and windows (line 17). 
In par. 00107, “locking means” and “attachment lugs” are both designated with reference numeral 24.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The comma after “cap” in line 2 should be deleted for grammatical clarity.
Commas should be added after “first” and “second” in lines 32 and 33, respectively, for grammatical clarity.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pushing element” in claims 8 and 15 and “locking member” in claim 8 (interpreted as “locking means”; see the 112(b) rejection for claim 8 below).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-12, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 recites “a needle protective cap” in line 2 and “a removable needle protective cap” in lines 2-3. It is not clear if “a needle protective cap” and “a removable needle protective cap” are the same component. For purposes of examination, “a removable needle protective cap” will be read as “the removable needle protective cap”. 
Claim 1 recites “a transverse plane” in line 13. It further recites “separate transverse planes” in line 17. It is not clear, therefore, what transverse plane “said transverse plane” is referring to in line 20. For purposes of examination, “a transverse plane” in line 13 will be interpreted as “a first transverse plane”, and lines 18-21 will be read as, “. . . planes farther away from each other than in the insertion configuration, and in which the orthogonal projections of the first support area  and of the second support area are separated by a blocking distance measured in said first transverse plane less than the insertion distance and adapted to block the translation . . . “
Regarding claim 8, the claim limitation “locking member” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The term “locking member” does not appear in the specification, and so the limitation is not clearly linked to a structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b). For purposes of examination, this limitation will be interpreted as “locking means”. 
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 10 recites "the sleeve" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, this will be limitation will be read as “the injection device”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Eaton (GB 2469671 A; located in IDS). 
Regarding claim 1, Eaton teaches a removal member (10; annotated figs. 2 and 4) for removing a needle protective cap (7), for an injection device (1) comprising a needle (6) and a removable needle protective cap (7), the removal member comprising a housing (22) having a longitudinal axis (annotated fig. 2) and being adapted to receive the needle protective cap along an insertion direction (annotated fig. 4), the housing being defined by at least a first support area (21) and a second support area (20) intended to support the needle protective cap housed in the housing (annotated fig. 4), the first support area being carried by a blocking element (blocking element comprised of portion 13 and portion 14; annotated fig. 2) movable relative to the housing between: at least a cap insertion configuration (16), in which orthogonal projections of the first support area and of the second support area are located in a transverse plane substantially perpendicular to the longitudinal axis of the housing (first support area 21 and second support area 20 both comprise portions that project in a transverse plane perpendicular to the longitudinal axis of the housing when in cap insertion configuration 16; annotated fig. 2), said orthogonal projections defining a passage (17) presented to the needle protective cap during its insertion in an insertion direction (annotated fig. 4), and said projections being separated by an insertion distance (annotated fig. 2), and a cap blocking configuration (15), in which the first support area and the second support area  are located in separate transverse planes farther away from each other than in the insertion configuration (annotated fig. 2), and in which the orthogonal projections of the first support area  and of the second support area in said transverse plane are separated by a blocking distance less than the insertion distance (blocking distance; annotated fig. 2) and adapted to block the translation of the needle protective cap relative to the removal member in a removal direction opposite to the insertion direction, such that the passage presented to the needle protective cap during its insertion in the insertion direction is wider than the passage presented to the needle protective cap in the blocking configuration, thereby blocking the needle protective cap in the removal member by frictional locking of the blocking element (annotated fig. 4, pg. 6:13-22), wherein the housing is further defined by a third support area (annotated fig. 4), intended to support the needle protective cap to prevent it from pivoting relative to at least one of said first and second support areas in a longitudinal plane, at least when the blocking element moves between its insertion and blocking configurations (pg. 5:11-14 says that 11 – on which the third support area is located – may be sized so as to contact the cap 7, which prevents pivoting of the cap 7 in a longitudinal plane relative to the first and second support areas), the first second and third support areas being arranged staggered each side of the longitudinal axis (annotated fig. 4) and in at least two separate transverse planes when the blocking element is in the blocking configuration (first, second, and third support areas are in separate transverse planes when the blocking element is in cap blocking configuration 15; annotated fig. 2).

    PNG
    media_image1.png
    511
    535
    media_image1.png
    Greyscale

Annotated Figure 2 (from Figure 2 of Eaton)

    PNG
    media_image2.png
    558
    472
    media_image2.png
    Greyscale

Annotated Figure 4 (from Figure 4 of Eaton)
Regarding claim 2, Eaton further teaches the blocking element comprises a plate (13) defining at least a first cap passage opening (17) having a contour that defines at least the first support area (a contour of opening 17 defines first support area 21; fig. 3) wherein the contour of the first passage opening also defines at least one of the second and third support areas (a contour of opening 17 defines second support area 20; fig. 3).
Regarding claim 3, Eaton further teaches the blocking element and the removal member have complementary shapes (removal member 10 and portion 13 of the blocking member are made to fit one on top of the other and thus may be said to have complementary shapes; fig. 3).
Regarding claim 5, Eaton further teaches the first support area and the second support area are carried by the blocking element (first support area 21 and second support area 20 are both located on portion 13 of the blocking element; annotated fig. 2).
Regarding claim 6, Eaton further teaches the blocking element is a plate folded so as to define two portions (portions 13 and 14) extending along each side of an axis for pivoting the portions relative to one another (axis between portions 13 and 14; annotated fig. 2), at least one of the two portions comprising a cap passage opening (portion 13 comprises opening 17; annotated fig. 2), and the two portions forming an angle between each other (annotated fig. 2).
Regarding claim 7, Eaton further teaches the blocking element is elastically deformable between at least the cap insertion configuration and the cap blocking configuration (pg. 6:2-4: portion 13 moves from cap insertion configuration 16 to cap blocking configuration 15 when the user releases portion 13, an action that requires the blocking element comprised of portions 13 and 14 to be elastically deformable between the cap insertion configuration 16 and the cap blocking configuration 15).
Regarding claim 11, Eaton further teaches a shape complementary to a shape of a distal end of the injection device (removal member 10 has a shape 11 complementary to the , the two shapes being adapted to cooperate together so as to block rotation of the removal member on the distal end of the injection device (rotation of the removal member 10 on the distal end of the injection device 1 about an axis perpendicular to the longitudinal axis is prevented).
Regarding claim 12, Eaton further teaches an injection device comprising the removal member according to claim 1 (removal member 10 on injection device 1; annotated fig. 4).
Regarding claim 13, Eaton further teaches a method for assembling a removal member (10; annotated figs. 2 and 4) on an injection device (1) comprising a needle (6) and a removable needle protective cap (7), the removal member comprising a housing (22) having a longitudinal axis (annotated fig. 2) and being adapted to receive the needle protective cap along an insertion direction (annotated fig. 4), the housing being defined by at least a first area (20) and a second area (21) intended to support the cap housed in the housing (annotated fig. 4), the first support area being carried by a blocking element movable relative to the housing (annotated fig. 2), the method comprising at least the following steps: inserting the needle protective cap opposite the housing, in the insertion direction (pg. 5:31-33), the blocking element being in a cap insertion configuration (16; annotated fig. 2, pg. 5:31-33), in which orthogonal projections of the first area and of the second area in a transverse plane substantially perpendicular to the longitudinal axis (first support area 21 and second support area 20 both comprise portions that project in a transverse plane perpendicular to the longitudinal axis of the housing; annotated fig. 2) are separated by an insertion distance (insertion distance; annotated fig. 2), stopping the insertion of the needle protective cap in the removal member (pg. 6:1), wherein the blocking element takes a cap blocking configuration (15; annotated fig. 4, pg. 6:2-6, 19-22), in which the first area and the second area are located in separate transverse planes , the orthogonal projections of the first area and of the second area in said transverse plane being separated by a blocking distance less than the insertion distance (annotated fig. 2, pg. 6:13-22) and adapted to block the translation of the cap relative to the removal member in a removal direction opposite to the cap insertion direction (6:9-11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eaton in view of Hsu et al. (US 20140194827 A1), hereinafter Hsu.
Eaton fails to teach the injection device comprises a safety device to protect the user from being pricked by the needle after use.
	However, Hsu teaches an injection device (pre-filled syringe; fig. 2, par. 0032) comprising a safety cover (53A) to protect the user from being pricked by the needle (51A) after use (fig. 10, par. 0045: “After the injection is finished, the safety cover 53A covers the needle body 51A to keep the user from touching the needle body 51A.”).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the injection device in Eaton to have a safety cover as taught by Hsu as both these inventions and the claimed invention are directed towards injection devices with needles and the references were well-known in the art prior to the effective filing date of the claimed invention. Hsu teaches in par. 0045 that the safety cover 53A keeps the user from contacting the needle after an injection is finished. It would therefore have been obvious to one .
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.  
Claims 8-10 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bjork et al. (US 20150051553 A1) is directed towards an injection device cap comprising a pushing element used for removing the cap. 
	Holmqvist (US 10792437 B2) is directed towards an injection device cap comprising a pushing element used for removing the cap. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783